Citation Nr: 0207302	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  96-25 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
current evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the claim on appeal.

In July 2001, the Board remanded the issue to the RO to 
schedule a hearing.  The requested development has been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's asthma is manifested by subjective 
complaints of shortness of breath, chest tightness, and 
wheezing, and current objective findings of daily use of 
multiple inhalers and oral medications; however, there is no 
current objective clinical evidence of monthly exacerbations 
or systemic steroid use three times per year, or prior 
findings that more than light manual labor precluded.

3.  Ventilatory studies reveal pulmonary function testing 
(PFT) with FEV-1 in the 67-73 percent range.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.97, Diagnostic Code (DC) 6602 (1996), (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001). 

Historically, the veteran was initially service-connected for 
asthma by rating decision dated in April 1968.  In October 
1994, he filed the current claim for an increased rating.  
During the pendency of the appeal, the regulations regarding 
the respiratory system, including those associated with 
asthma, were changed effective in October 1996.  However, as 
discussed below, the Board finds that a higher evaluation 
would not be appropriate under either the pre-amendment or 
amended regulations.  

The RO has rated the veteran's bronchial asthma under DC 
6602.  Under the pre-amendment regulations, a 10 percent 
evaluation was warranted for mild bronchial asthma with 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
evaluation could be assigned with moderate symptoms, 
including asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks.  A 60 percent evaluation was warranted for 
severe asthma, including frequent attacks of asthma (one or 
more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication, more than 
light manual labor precluded.  Finally, a 100 percent 
evaluation was warranted with asthmatic attacks very 
frequently with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.  38 C.F.R. § 4.97, DC 6602 
(1996).  

Under the current regulations, pulmonary function testing 
(PFT) with an FEV-1 less than 40-percent of predicted value, 
or; FEV-1/FVC less than 40 percent, or; more than one attack 
per week with episodes of respiratory failure, or; requires 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications warrants a 
100 percent rating.  An FEV-1 of 40- to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids warrants a 60 percent 
rating.  An FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication warrants a 30 percent rating.  Finally, an FEV-1 
of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; intermittent inhalation or oral bronchodilator 
therapy warrants a 10 percent rating.  38 C.F.R. § 4.97, DC 
6602 (2001).  In the absence of clinical findings of asthma 
at the time of examination, a verified history of asthmatic 
attacks must be of record.

Outpatient treatment records show a medical history of and 
treatment for asthma.  December 1994 pulmonary function 
testing reflected a FEV-1 of 63 percent, and a FEV-1/FVC of 
73 percent.  The clinical summary was moderate airflow 
obstruction with severe air trapping.  A significant response 
to bronchodilators and normal acid base balance with normal 
oxygen tension at rest was noted.

In a February 1995 VA examination report, the veteran 
complained of repeated bouts of asthma with varying 
frequency.  Attacks were characterized by chest tightness, 
cough, wheezing, and dyspnea, usually occurring at night, 
four to five times per week.  Medications included 
bronchodilators, inhalers, Theophylline, and occasional 
Prednisone orally.  Physical examination revealed a prolonged 
expiratory phase and late expiratory wheezes.  There was no 
clubbing, no cyanosis, no cor pulmonale, and no evidence of 
infectious disease.  A chronic cough productive of yellowish 
sputum was noted and moderate breathlessness on mild to 
moderate physical effort.  The final diagnosis was bronchial 
asthma.

In a February 1997 VA examination report, the veteran 
reported frequency of attacks as five to six per month with 
excellent response to the use of power nebulizer and 
albuterol in saline, plus oral Theophylline, Pseudoephedrine, 
and Proventil puffs.  Physical examination revealed no 
clubbing, cyanosis, or cor pulmonale.  There was mild dyspnea 
on moderate exertion and a chronic cough productive of a 
yellowish sputum.  The final diagnosis was bronchial asthma.

March 1997 pulmonary function testing reflected a FEV-1 of 67 
percent, and a FEV-1/FVC of 95 percent.  The clinical summary 
was moderate obstructive ventilatory defect with air 
trapping.  No significant response to bronchodilators, 
metabolic and respiratory acidosis, and a normal A-a gradient 
and O2 tension were reported.

In a January 2000 VA examination report, the veteran reported 
a history of two visits to the emergency room due to asthma 
exacerbations during 1997 and 1998.  He related good control 
of asthmatic symptoms with an Albuterol inhaler.  He 
complained of an occasional dry cough with sometimes yellow 
phlegm and dyspnea on exertion after climbing a half flight 
of stairs but denied hemoptysis or anorexia.  He indicated 
that he experienced asthma attacks three times per week and 
immediately used respiratory therapy or inhalation with 
albuterol in order to avoid an exacerbation.  Physical 
examination revealed the veteran was well-nourished, and well 
developed and in no apparent distress.  Chest was symmetric 
to expansion and lungs were clear with no wheezes, rales, or 
rhonchi.  There was no clubbing, no cyanosis, no history of 
cor pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension.  The final diagnosis was asthma.

February 2000 pulmonary function testing reflected a FEV-1 of 
73 percent, and the FEV-1/FVC was unreported.  The clinical 
summary was mild midflow obstruction with no clear response 
to bronchodilators and moderate air trapping when compared to 
the March 1997 study.  The final conclusion was no 
significant change.

In a December 2001 personal hearing, the veteran testified 
that he was followed at the outpatient clinic every two to 
three months for asthma unless he needed immediate care.  He 
reported that he used a "therapy machine" and liquid 
medication regularly for his asthma.  He related that he had 
difficulty climbing stairs, was limited in his physical 
activity, coughed a lot, and experienced fatigue.  He 
believed his condition was worsening.

In the most recent VA respiratory examination dated in 
January 2002, the veteran reported constant medical care and 
five to six asthma attacks per week, particularly at night.  
During the year, he had developed an incisional hernia and 
inguinal hernias which made it particularly bothersome to 
cough.  He denied fever, night sweats, hypersomnolence, 
hemoptysis, or oxygen therapy.  Physical examination revealed 
expiratory phase with late expiratory wheezing, and no 
evidence of pulmonary hypertension, pulmonary embolism, or 
respiratory failure.  The final diagnoses included COPD with 
chronic asthma.

January 2002 pulmonary function testing reflected a FEV-1 of 
69 percent, and the FEV-1/FVC was unreported.  The clinical 
summary was moderate obstructive ventilatory impairment, 
responsive to bronchodilator therapy with associated mild 
hyperinflation, severe air trapping and increased airway 
resistance.  The examiner noted a 20 cc gain in the FEV-1 
consistent with improved obstructive disease.

Based on a review of the evidence, the Board finds that there 
is no basis to assign an evaluation in excess of 30 percent 
for asthma under the criteria in effect prior to October 7, 
1996.  Specifically, while outpatient treatment records show 
a history of asthma and the need for bronchodilators, a 
February 1995 VA examination observed that the veteran 
experienced "moderate" breathlessness on mild to moderate 
physical exertion.  Thus, there was no evidence of "marked" 
dyspnea on exertion.  Moreover, it appears that the veteran's 
condition was well controlled with medication and that he did 
not require frequent visits to the physician for treatment 
for exacerbations.  Outpatient treatment records show 
treatment for an exacerbation in October 1994; otherwise, his 
clinical visits appear to be for routine follow-up care.  In 
February 1997 and again in January 2000 it was reported that 
the veteran had excellent response to the use of medication 
and good control of asthmatic symptoms with medication, 
suggesting that there was no "marked" dyspnea on exertion 
between attacks.  Therefore, while the veteran complained of 
fairly frequent chest tightness, cough, and wheezing, the 
medical evidence suggests that he received adequate relief 
with oral medications.  

Next, although he reported the need for "occasional" use of 
steroids, the Board finds that the necessity for steroids on 
occasion is not sufficient, in and of itself, to warrant a 60 
percent rating under the pre-amendment respiratory criteria.  
Particularly in light of outpatient treatment records showing 
no treatment with steroids.  Thus, the Board concludes that 
the veteran's 30 percent evaluation for asthma is appropriate 
under the criteria in effect prior to October 7, 1996.

It is further the conclusion of the Board that a rating in 
excess of 30 percent is not warranted under the amended 
respiratory regulations as well.  As noted above, under the 
new criteria, a 60 percent evaluation is warranted for PFTs 
at a certain level or with at least monthly visits to the 
physician for exacerbations or at least three per courses of 
systemic steroids per year.  In this case, the Board observes 
that the veteran underwent PFT testing in March 1997, 
February 2000, and January 2002.  Of note, the FEV-1 was 
reported at 67 percent, 73 percent, and 69 percent, 
respectively.  Therefore, over the course of a five year 
period (from 1997 to 2002), the veteran's PFTs have been 
fairly consistent in the high 60s-low 70s, which is 
consistent with a 30 percent rating under the amended 
regulations (FEV-1 of 56-70 percent).  Interestingly, the 
most recent PFTs actually reported an improvement in the 
veteran's condition.  As noted above, a 60 percent rating is 
available only with a FEV-1 in the 40-55 percent range.  
Therefore, the Board finds that the veteran's PFTs support 
the current 30 percent rating, but no more.

Parenthetically, the Board notes that the FEV-1/FVC was not 
reported in the two most recent tests but was noted as 95 
percent in the March 1997 testing, also consistent with no 
higher than a 30 percent rating.  Moreover, PFT testing in 
December 1994 showed a FEV-1 of 63 percent, which is also 
consistent with a 30 percent disability rating. 

Next, there is no evidence of sustained monthly visits to the 
physician for exacerbations of asthma.  In this case, the 
veteran visits his physician on a fairly regular basis but 
those visits have been for follow-up and not for acute 
exacerbations of asthma.  While he was hospitalized in 
October 2000 for an apparent exacerbation of asthma/COPD, it 
appears that his only other treatment for an exacerbation was 
in August 1998, when he ran out of medication.  Therefore, 
the Board finds no evidence of monthly visits to the 
physician for exacerbations and notes that outpatient 
treatment records suggest routine follow-up visits to his 
treating physician no more than every two to three months (as 
he testified at the December 2001 hearing), and sometimes as 
much as every six months. 

Further, the Board recognizes that the veteran has been 
prescribed multiple medications for treatment of asthma, but 
outpatient treatment records show only one treatment with 
systemic steroids (oral or parenteral, as opposed to inhaler) 
in August 1998.  Therefore, his use of systemic 
corticosteroids does not satisfy the 60 percent criteria for 
asthma.  In addition, VA examinations have consistently 
related that the veteran has no evidence of clubbing, 
cyanosis, cor pulmonale, right ventricular hypertrophy, or 
pulmonary hypertension.  This is suggestive that, although he 
is on multiple medications, his disability is under relative 
control, at least for evaluation purposes.  Accordingly, in 
view of the above, the Board concludes that the evidence 
supports no more than a 30 percent evaluation for bronchial 
asthma under the criteria in effect from October 7, 1996.  

The record clearly establishes that the veteran has 
experienced recurrent episodes of asthma, which have required 
continuous, on-going management with multiple prescription 
drugs to alleviate his symptomatology.  In a January 2000 VA 
examination report, he admitted a history of only two visits 
to the emergency room due to asthma exacerbations in 1997 and 
1998.  Moreover, the Board notes a single hospitalization in 
October 2000 for an exacerbation of his respiratory 
symptomatology but no additional treatment for exacerbations 
through the time of his most recent VA examination in January 
2002.  

Moreover, an overall review of the medical evidence suggests 
that the veteran's asthma disability is under relative 
control for rating purposes as he had not had monthly doctor 
visits for exacerbations nor the need for intermittent 
systemic steroids (defined as at least three times per year).  
Therefore, the Board concludes that the veteran's service-
connected asthma is appropriately compensated by the 
assignment of a 30 percent disability evaluation.  
Accordingly, the Board finds that the schedular criteria for 
a rating in excess of the currently assigned 30 percent 
disability evaluation is not warranted.    

The Board has also considered the veteran's written 
statements that his asthma is worse than currently evaluated.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the subjective evidence of an 
increased disability.  Therefore, in the absence of evidence 
of more severe symptoms, the Board finds that the veteran's 
asthma will not support an evaluation in excess of 30 percent 
at this time.

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000, which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2001).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Further, it appears that all medical records 
identified by the veteran have been associated with the 
claims file, including recent outpatient treatment records 
and private medical records.  In addition, the issue was the 
subject of a Board remand in July 2001 and a personal hearing 
before a Hearing Officer in December 2001.  Moreover, the 
veteran underwent a recent VA examination specifically to 
address the issue on appeal, including pulmonary function 
testing.  Further, the RO provided the veteran with notice of 
the amended respiratory regulations and considered his 
disabilities under the new regulations.  Therefore, the Board 
finds that the mandates of the VCAA have been satisfied.


ORDER

A rating in excess of 30 percent for bronchial asthma is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

